                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                     3:15-cv-501-GCM


WILLIAM D. BULLARD,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
DAVID MITCHELL, et al.,                   )
                                          )
                  Defendants.             )
__________________________________________)

       This matter is before the Court on its own motion following the filing of Defendants’

request for this Court to hold a judicial settlement conference pursuant to Local Civil Rule

16.3(d)(1). (Doc. No. 54).

       This Court hereby instructs Plaintiff that, within the (10) days of service of this Order, he

shall notify the Court as to whether he consents to a judicial settlement conference in this matter.




 Signed: April 22, 2019




                                                 1
